Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Non-Final

Office Action Vacated
It is noted that the Final Office Action mailed on 27 January 2022 is being vacated and is being replaced by the instant Non-Final Office Action. Due to oversight by the current Examiner errors were made in the examination of the most recently-filed claims on 14 January 2021.

Prosecution Reopened
In view of the Appeal Brief filed on 16 September 2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/RENEE CLAYTOR/           Supervisory Patent Examiner, Art Unit 1651                                                                                                                                                                                             

Status of Claims
Claims 1, 2, 4-9 and 11-19 are pending.
Claims 1, 2, 4-9 and 11-19 are rejected.
	Claims 1, 4, 9, 11 and 17 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/US2017/58182, 10/25/2017, which claims benefit of 62/414,937, 10/31/2016.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
	Claims 1, 2, 4-9 and 11-19 have the effective filing date of 31 October 2016.

Drawings
The drawings were received on 30 April 2019.  These drawings are accepted.



Claim Objections
Claims 1, 4, 9, 11 and 17 are objected to because of the following informalities:

(1) Claims 1 and 9 recite: “…growth of a desired bacteria..” and “growth of a non-desired bacteria…”, which, for grammatical purposes, should read: “…growth of desired bacteria..” and “growth of non-desired bacteria…” or “…growth of a desired bacterium..” and “growth of a non-desired bacterium…” Relevant dependent claims should also be revised, if necessary, for the purpose of proper antecedent basis.
(2) Claim 4 recites: “…at least one of a bacteriophage and a predatory bacteria that discourages growth…”, which should read: “…at least one of a bacteriophage and a predatory bacteria that discourage growth…” Compare to claim 11.
(3) Claim 9 recites: “…preserving the sample…; and packaging the preserved sample…; wherein providing the microbiome modulator to the sample occurs prior to preserving the sample”, which should read: “…preserving the sample…; packaging the preserved sample…; and wherein providing the microbiome modulator to the sample occurs prior to preserving the sample.”
(4) Claims 4, 11 and 17 recite: “…at least one of a bacteriophage and a predatory bacteria…”, which should read: “…at least one of a bacteriophage and a predatory bacterium…” or “…at least one of bacteriophage and predatory bacteria…”
(5) Claim 17 recites: “…a non-desired bacteria…”, which should read: “…a non-desired bacterium…” or “…non-desired bacteria…”
(6) Claim 17 recites: “…comprising a prebiotic and at least one of a bacteriophage and a predatory bacteria,…, and wherein the bacteriophage and the predatory bacteria…”, which should read: “…comprising a prebiotic and at least one of a bacteriophage and a predatory bacteria,…, and wherein at least one of the bacteriophage and the predatory bacteria are configured…”
(7) Claim 17 recites: “…: collecting a sample including a microbial community defining the microbiome, the microbial community being selected from the group consisting of: nasal, vaginal,…, lungs, and nails;…”, which should read: “…: collecting a sample including a microbial community defining the microbiome, the sample being selected from the group consisting of: nasal, vaginal,…, lungs, and nails;…”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:

Claims 1 and 9 recite: “…, the microbiome modulator being further configured to discourage growth of a non-desired bacteria in the microbial community”, which has been interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph, because it uses a generic placeholder “microbiome modulator” coupled with functional language “…being further configured to discourage growth of a non-desired bacteria in the microbial community” without reciting sufficient structure to achieve the function.
Furthermore, the generic placeholder is not preceded by a structural modifier.  Sufficient structural language associated with the term “microbiome modulator” to achieve its function is not described in the specification. That is, the term is described in the specification by what it does (i.e., functionally) rather than by what it is (i.e. structurally), except for one example with regard to a specific function (e.g., see originally-filed specification, pg. 5, lines 15-16).

Because this claim limitation is being interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The specification recites: “…the microbiome modulator can include a bacteriophage and/or a predatory bacteria that discourage growth of a non-desired bacteria in the microbial community of the sample” (originally-filed specification, pg. 5, lines 16-18). That is, the cited microbiome modulators appear to have a specific structure, as described; however, these structures are not included in the subject matter of claims 1 and 9. In addition, the subsequent limitation ‘the microbiome modulator being further configured to’ implies that the structures of the cited microbiome modulator species have been further modified, with no indication as to what this modification is. (See 35 USC §112(b) rejection below.) It is noted that the microbiome modulator comprises a prebiotic, which is structural language; however, the prebiotic encourages the growth of desired bacteria (i.e., it does not discourage the growth of non-desired bacteria); i.e., it is different from the structure(s) that discourage the growth of non-desired bacteria. 
If applicant does not intend to have this limitation interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph, applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph.
For example, claims 1 and 9 could read: “…the sample includes providing a microbiome modulator to the sample, the microbiome modulator comprising a prebiotic that encourages the growth of desired bacteria in the microbial community, and at least one of bacteriophage or predatory bacteria that discourages the growth of non-desired bacteria in the microbial community.” Dependent claims would be similarly revised, for example, for the purpose of proper antecedent basis.
Other language will be considered.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4-9 and 11-19 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
[Claims 2 and 4-8 are dependent on claim 1; claims 11-16 are dependent on claim 9; and claims 18 and 19 are dependent on claim 17. Therefore, the dependent claims contain the limitations of their respective parent claims, and are, therefore, rejected for the same reason.]

Claims 1, 2, 4-9 and 11-19 are indefinite because the metes and bounds of the claimed subject matter are not clear.

(1) Claims 1 and 9 recite: “…, the microbiome modulator being further configured to discourage growth of a non-desired bacteria…”
      Claim 17 recites: “…, wherein the prebiotic is configured to encourage growth of a desired bacteria…, and wherein the bacteriophage and the predatory bacteria are configured to discourage growth of non-desired bacteria…” 

However, it is not clear how the microbiome modulator is being composed or ‘configured’ to perform the function of discouraging the growth of non-desired bacteria (claims 1 and 9). It is not clear how the prebiotic is being composed or ‘configured’ to encourage growth of desired bacteria or how the at least one of bacteriophage and/or predatory bacteria are composed or ‘configured’ to discourage growth of non-desired bacteria (claim 17). An American English dictionary definition of the word ‘configure’ is: to put together or arrange parts in a specific way or for a specific purpose; to arrange something or put its parts together in a particular form or arrangement.
The specification recites the term ‘configured to’ four times, only twice in reference to the claimed subject matter (originally-filed specification, pg. 9, lines 17-21). That is, there is no description, definition or explanation of what is meant by the action of configuring the microbiome modulator, prebiotic, bacteriophage and/or predatory bacteria.
For the purpose of compact prosecution, claims 1 and 9 will be interpreted to read: “…, and wherein the microbiome modulator discourages growth of a non-desired bacteria…” Claim 17 will be interpreted to read: “…, wherein the prebiotic encourages growth of a desired bacteria…, and wherein the bacteriophage and the predatory bacteria discourage growth of non-desired bacteria…”  (Compare to claim 4.)
In addition, the functional limitations which follow the terms ‘microbiome modulator’, ‘prebiotic’, ‘bacteriophage’ and ‘predatory bacteria’ are considered to be inherent characteristics of the microbiome modulator, prebiotic, bacteriophage and predatory bacteria. That is, a microbiome modulator cited in the prior art will be considered to discourage the growth of non-desired bacteria. A prebiotic cited in the prior art will be considered to encourage the growth of desired bacteria. Bacteriophage or predatory bacteria cited in the prior art will be considered to discourage the growth of non-desired bacteria. 

(2) Claims 4, 11 and 17 recite the term ‘predatory’ bacteria.
      Claims 1, 9 and 17 recite the term ‘desired’ bacteria.
      Claims 1, 4, 9, 11 and 17 recite the term ‘non-desired’ bacteria.
      Claims 4, 11 and 17 recite that predatory bacteria discourage the growth of non-desired bacteria.
       Claims 1, 9 and 17 recite that the prebiotic encourages the growth of desired bacteria.

However, it is not clear what genus/species of bacteria would be considered to be ‘predatory’ bacteria within the context of the claimed subject matter. The specification provides one example of a predatory bacterium, i.e., Bdellovibrio bacteriovorus, known to prey on Gram positive pathogens (spec., pg. 5, lines 18-19).
It appears as though a bacterium is considered to be predatory because it discourages the growth of non-desired bacteria. However, it is not clear what genus/species of bacteria are considered to be ‘non-desired’ within the context of the claimed subject matter. The specification, as cited above, provides an example of Gram positive pathogens as putative non-desired bacteria. However, it is not clear from the overall description of the microbiome to be archived which type of bacteria within that microbiome are those which are desired, those which are non-desired, and those which are predatory.
The specification recites: “The human body is covered in microbial communities that have adapted to occupy a certain niche. For example, the human body includes microbial communities such as the skin, vaginal canal, intestine, and other mucosa! membranes. There are a variety of reasons a person may want to archive a personal, living microbiome of one of these microbial communities from a healthy time of their life. For instance, transferring the maternal microbiome to a baby may present one situation in which a personal, living microbiome can be reconstituted and utilized to treat a particular condition. Another example for archiving a human microbiome can be to use as a personal probiotic in association with antibiotic use. An intestinal microbiome could be archived and used in a fecal transplant to treat certain diseases and/or conditions of the digestive track (spec., pg. 1, lines 8-17). That is, a “maternal” microbiome may comprise different desired, non-desired and predatory bacteria compared to an “intestinal” microbiome compared to a “human” microbiome or an animal microbiome.
There are no working examples to show how one of ordinary skill in the art would understand what the metes and bounds of the terms ‘desired’, ‘non-desired’ and ‘predatory’ bacteria are; e.g., how to identify said bacteria within a specific type of microbiome.
For the purpose of compact prosecution, prior art which describes a prebiotic will be considered to encourage the growth of desired bacteria or cited bacteria which are described as ‘desired’ will be considered to be applicable prior art. Prior art which describes bacteriophage or predatory bacteria will be considered to discourage the growth of non-desired bacteria or cited bacteria which are described as ‘non-desired’ will be considered to be applicable prior art.
Prior art will be applied according to this interpretation.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-7, 9, 11-14 and 16 are rejected under 35 U.S.C. §102(a)(1)/(a)(2) as being anticipated by Borody (U.S. Patent Application Publication No. 2015/0297642 A1).

Borody addresses the limitations of claims 1, 2, 4, 5, 6, 7, 9, 11, 12, 13, 14 and 16.
Regarding claims 1, 2, 4, 5, 9, 11 and 12, Borody discloses compositions, including formulations, pharmaceutical compositions, products of manufacture, and the like, comprising an untreated human GI microbiota, or a partially, substantially or completely isolated human GI microbiota; and methods of making and using them. The described invention provides compositions, and methods for making, storing and using them, and the invention provides methods and uses for these compositions (pg. 2, para. [0010] thru [0011]). One embodiment uses a purified fecal flora or entire microbiota that is an isolate of fecal flora that is at least about 90% to 99.9% pure and having no more than about 0.1% to 1.0% non-fecal floral material (pg. 2, para. [0017] [Claims 1 and 9- A method for archiving a microbiome, the method comprising: collecting a sample including a microbial community defining the microbiome] [the sample is an isolate of fecal flora]).
In one embodiment, the bacteria or microbiota component has been cultured (or placed into an enrichment culture), and harvested and stored. Optionally, the purified microbiota and liquid preparation or formulation of the described invention is cultured or placed into an enrichment culture (pg. 3, para. [0049] thru [0050] [Claim 1- expanding the microbial community in the sample, expanding the microbial community in the sample includes providing the microbiome modulator] [the liquid preparation comprises the microbiome modulator (see next)]).
An embodiment of a liquid preparation consists of adding back to or reconstituting a wild type healthy flora or the human microbiota with other elements, which include, minimally, sugars or small carbohydrates (pg. 3, para. [0028]). Formulations or pharmaceutical preparations of the described invention comprise, or have added to at least one prebiotic (pg. 4, para. [0055] [Claims 1 and 9- providing a microbiome modulator to the sample, the microbiome modulator comprising a prebiotic that encourages growth of a desired bacteria in the microbial community] [Claim 9- wherein providing the microbiome modulator to the sample occurs prior to preserving the sample]] [Claim 2- providing the microbiome modulator to the sample occurs prior to preserving the sample]).
In an embodiment of the liquid preparation, formulations or pharmaceutical preparations comprise lytic bacteriophages (pg. 4, para. [0063] [Claims 1 and 9- the microbiome modulator being further configured to discourage growth of a non-desired bacteria in the microbial community] [Claims 4 and 11- the microbiome modulator further comprises at least one of a bacteriophage that discourages growth of the non-desired bacteria in the microbial community]).
In embodiments of the liquid formulations or pharmaceutical preparations the cultured bacteria or microbiota component are frozen or freeze-dried or lyophilized or cryodessicated (pg. 4, para. [0053] ][Claims 1 and 9- preserving the sample to provide a preserved sample] [Claims 5 and 12- the sample is preserved by lyophilization]).
Compositions, including preparations, formulations and/or kits, comprising combinations of the described ingredients, for example, a frozen or freeze-dried liquid preparation of the additional ingredients, and a frozen or freeze-dried liquid preparation or formulation of a purified or substantially complete representation of a human microbiota may be mixed together (pg. 12, para. [0145] thru pg. 13, cont. para. [0145]). In some embodiments, the combination of ingredients for practicing the methods can be packaged alone or in combinations (pg. 13, para. [0151] [Claims 1 and 9- packaging the preserved sample to archive the microbiome]).
	Regarding claims 6, 7, 13 and 14, a frozen or freeze-dried liquid preparation of the additional ingredients, and a frozen or freeze-dried liquid preparation or formulation of a purified or substantially complete representation of a human microbiota may be mixed together or they can be individual members of a packaged combination of ingredients (pg. 13, cont. para. [0145] [Claims 6 and 13- packaging the preserved sample includes providing a reconstitution fluid along with the preserved sample, wherein the reconstitution fluid is separate from the preserved sample] [Claims 7 and 14- the microbiome modulator is provided in the reconstitution fluid] [the liquid preparation is the reconstitution fluid]).

Note that the liquid preparation of additional ingredients contains the microbiome modulator as instantly-described, and that said liquid preparation is used as a reconstitution fluid.

Regarding claim 16, Borody discloses alternative embodiments in which a formulation or pharmaceutical preparation of the described invention can be a 'powder for reconstitution' as a liquid to be drunk, placed down a naso-duodenal tube or used as an enema for patients to take home self-administer enemas for colitis for example (pg. 10, para. [0121] [Claim 16- A method of recreating a microbiome, the method comprising: archiving the microbiome according to the method for archiving a microbiome of claim 9; and reconstituting the preserved sample to recreate the microbiome]).

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 1, 2, 4, 6, 7, 9, 11, 13, 14 and 16 under 35 U.S.C. §103 as being unpatentable over Kumar et al. in view of Lau et al., and Perez et al., in the Final Office Action mailed 27 January 2022, is withdrawn in view of Applicants' filing of the Appeal Brief on 16 September 2022 and subsequent vacating of said Final Office Action.
The rejection of Claims 5 and 12 under 35 U.S.C. §103 as being unpatentable over Kumar et al. in view of Lau et al., and Perez et al., as applied to claims 1, 2, 4, 6, 7, 9, 11, 13, 14 and 16 above, and further in view of Blekhman et al., in the Final Office Action mailed 27 January 2022, is withdrawn in view of Applicants' filing of the Appeal Brief on 16 September 2022 and subsequent vacating of said Final Office Action.
The rejection of Claims 8 and 15 under 35 U.S.C. §103 as being unpatentable over Kumar et al. in view of Lau et al., and Perez et al., as applied to claims 1, 2, 4, 6, 7, 9, 11, 13, 14 and 16 above, and further in view of Haber et al., in the Final Office Action mailed 27 January 2022, is withdrawn in view of Applicants' filing of the Appeal Brief on 16 September 2022 and subsequent vacating of said Final Office Action.

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1, 2, 4-9 and 11-16 are rejected under 35 U.S.C. §103 as being unpatentable over Borody (U.S. Patent Application Publication No. 2015/0297642 A1) in view of Vagesjo ((2016 June) International Patent Application Publication No. WO 2016/102660 A1).

Claims 1, 2, 4-7, 9, 11-14 and 16 are addressed by Borody in the 35 U.S.C. §102(a)(1)/(a)(2) rejection above.

Borody does not specifically show: 1) the packaging is a dual chambered ampoule including a first chamber and a second chamber, the first chamber of the ampoule includes the preserved sample, the second chamber of the ampoule includes the reconstitution fluid [Claims 8 and 15].

Borody further teaches that blister packaging comprises at least two or three or more components; e.g., a multi-ingredient combination of the invention (pg. 13, para. [0149]).

Vagesjo addresses some of the limitations of claims 8 and 15.
Vagesjo shows lactic acid bacteria transformed with a plasmid, as well as the use of said lactic acid bacteria for wound healing in humans and animals (pg. 1, lines 3-8). Where bacteria are provided in lyophilized or freeze-dried form, it may be desirable to reconstitute, or resuspend, them prior to administration e.g. prior to or during use (pg. 18, lines 6-8 [nexus to Borody] [preserving bacteria to be reconstituted]). In other embodiments, it may be desirable to provide a liquid for reconstitution (or alternatively expressed, for suspension or resuspension) of the bacteria. This may be provided in a separate vessel or container (e.g. as part of a kit or combination product) or in a separate compartment of a container, or vessel or device. The liquid may comprise or contain the inducer, or the inducer, when present, may be provided in a separate vessel or container or compartment (pg. 18, lines 10-16 [nexus to Borody] [liquid component comprising a microbiome modulator, separately packaged bacteria and liquid component]).
Regarding claims 8 and 15, a two compartment system (e.g. in a dressing or device or container or vessel (e.g. a bottle)) may comprise freeze-dried bacteria in one compartment and a liquid in another. The liquid may optionally contain an inducer. The two compartments may be mixed or brought into contact, and applied to the wound (pg. 18, lines 19-23 [Claims 8 and 15- the packaging is a dual chambered ampoule including a first chamber and a second chamber, the first chamber of the ampoule includes the preserved sample, the second chamber of the ampoule includes the reconstitution fluid]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for archiving a microbiome, as shown by Borody, by designing the packaging as a dual chambered ampoule including a first chamber and a second chamber, the first chamber of the ampoule including the preserved sample, the second chamber of the ampoule including the reconstitution fluid [Claims 8 and 15], as shown by Vagesjo, with a reasonable expectation of success, because Vagesjo shows a device or container or vessel which contains two compartments: one comprising freeze-dried bacteria and the other comprising liquid (i.e., reconstitution fluid) and Borody teaches that bacteria representing a microbiome which may be freeze-dried (or lyophilized) may be packaged with a liquid preparation (comprising a microbiome modulator, as a reconstitution fluid) in a blister pack with separate compartments (MPEP 2143 (I)(G)). 
One of ordinary skill in the art would have been motivated to have made that modification, because one of ordinary skill in the art of therapeutic product commercialization would understand that providing a bacterial preparation in the same  packaging form along with its appropriate reconstitution fluid (the latter comprising additives, such as the microbiome modulator, shown by Borody, or inducer, shown by Vagesjo) would provide convenience to the enduser with regard to self-administration and would also insure that the enduser would be administering the proper dosage amount. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 17-19 are rejected under 35 U.S.C. §103 as being unpatentable over Borody (U.S. Patent Application Publication No. 2015/0297642 A1) in view of Kumar et al. ((2014) Curr. Prot. Human Genet. Suppl. 82, pp. 18.8.1-18.8.29).

Borody addresses some of the limitations of claim 17, and the limitations of claims 18 and 19.
Regarding claims 17, 18 and 19, Borody shows compositions, including formulations, pharmaceutical compositions, products of manufacture, and the like, comprising an untreated human GI microbiota, or a partially, substantially or completely isolated human GI microbiota; and methods of making and using them. The described invention provides compositions, and methods for making, storing and using them, and the invention provides methods and uses for these compositions (pg. 2, para. [0010] thru [0011]). One embodiment uses a purified fecal flora or entire microbiota that is an isolate of fecal flora that is at least about 90% to 99.9% pure and having no more than about 0.1% to 1.0% non-fecal floral material (pg. 2, para. [0017] [Claim 17- A method for archiving a microbiome, the method comprising: collecting a sample including a microbial community defining the microbiome] [the sample is the isolate of fecal flora]).
An embodiment of a liquid preparation consists of adding back to or reconstituting a wild type healthy flora or the human microbiota with other elements, which include, minimally, sugars or small carbohydrates (pg. 3, para. [0028]). Formulations or pharmaceutical preparations of the described invention comprise, or have added to at least one prebiotic (pg. 4, para. [0055] [Claim 17- providing a microbiome modulator to the sample, the microbiome modulator comprising a prebiotic that encourages growth of a desired bacteria in the microbial community] [Claim 18- providing the microbiome modulator to the sample occurs prior to preserving the sample] [the liquid preparation comprises the microbiome modulator (see next)]).
In an embodiment of the liquid preparation, formulations or pharmaceutical preparations comprise lytic bacteriophages (pg. 4, para. [0063] [Claim 17- the microbiome modulator comprises at least one of a bacteriophage and a predatory bacteria which discourage growth of a non-desired bacteria in the microbial community] [Claim 19- the microbiome modulator comprises the bacteriophage]). 
In embodiments of the liquid formulations or pharmaceutical preparations the cultured bacteria or microbiota component are frozen or freeze-dried or lyophilized or cryodessicated (pg. 4, para. [0053] ][Claim 17- preserving the sample by lyophilization to provide a preserved sample]).
Compositions, including preparations, formulations and/or kits, comprising combinations of the described ingredients, for example, a frozen or freeze-dried liquid preparation of the additional ingredients, and a frozen or freeze-dried liquid preparation or formulation of a purified or substantially complete representation of a human microbiota may be mixed together (pg. 12, para. [0145] thru pg. 13, cont. para. [0145]). In some embodiments, the combination of ingredients for practicing the methods can be packaged alone or in combinations (pg. 13, para. [0151] [Claim 17- packaging the preserved sample to archive the microbiome]).

Borody does not show: 1) the microbial community being selected from the group consisting of: nasal, vaginal, skin, oral, bladder, placenta, breast, scalp, ear, eye, kidney, lungs, and nails [Claim 17].

Kumar et al. addresses some of the limitations of claim 17.
Kumar et al. teaches that the development of culture-independent methods to study microbiota has provided new opportunities to investigate complex microbial communities. Kumar et al. shows a pipeline for acquisition of samples from different sites on the human body to isolation of microbial DNA for sequencing (pg. 18.8.1, Title and Abstract [nexus to Borody] [preparing a microbiome from collected samples]). Samples representing a ‘fecal library’ contain archived microbes that can be used for transplant, if desired (pg. 18.8.5, para. 1 [nexus to Borody] [archiving a microbiome]).
Regarding claim 17, samples can be acquired from saliva (see Basic Protocol 1), buccal swabs (see Alternate Protocol 1), vaginal or skin samples (see Basic Protocol 2), or fecal specimens (see Basic Protocol 3 and Alternate Protocol 2) (pg. 18.8.1, Introduction, para. 2 [Claim 17- the microbial community being selected from a group which includes vaginal, skin and oral] [nexus to Borody] [fecal sample including a microbial community representing a microbiome]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for archiving a microbiome, as shown by Borody, by collecting a sample selected from a group which includes vaginal, skin and oral [Claim 17], as shown by Kumar et al., with a reasonable expectation of success, because Kumar et al. shows that archiving a microbiome can include a microbial community from several different types of samples, including fecal, which is the sample used by Borody to archive a microbiome (MPEP 2143 (I)(G)). That is, Kumar et al. teaches that a microbiome can be archived from any sample harboring a microbial community and shows the protocols for doing so.
One of ordinary skill in the art would have been motivated to have made that modification, because Borody et al. teaches there is a growing list of various conditions that are now becoming tied to the GI microbiota, e.g., the intestinal microbiome (pg. 1, para. [0006]). That is, a knowledge of the what constitutes a ‘normal’ vs ‘abnormal’ microbial community (whether collected from fecal, oral, vaginal or skin samples) would greatly expand the practitioner’s understanding of which therapeutic approaches would be suitably applicable to a specific patient, depending on the characteristics of the ‘abnormal’ microbial community sampled, which would include administering a previously archived ‘normal’ microbial community to that same patient.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
It is noted that Applicant argues, in the Appeal Brief filed 16 September 2022, against the references cited in the prior art rejections in the Final Office Action mailed 27 January 2022 (now vacated). However, it is further noted that these references are either not cited at all or not cited within the context of the previous 103 rejections (e.g., Kumar et al.) in this Office Action.

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651            

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651